The Opinion of the Court was delivered by Purple, J.*  At the April term, A. D. 1846, of the Lake County Circuit Court, Monaghan sued Roney in an action of trespass for crim. con. The case was tried at the September term following, and a verdict found and judgment thereon rendered in favor of Monaghan for the sum of f}, 225 damages. Roney entered a motion for a new trial upon the ground that the verdict was against law and evidence. The motion was overruled, and Roney excepted. The bill of exceptions contains the instructions of the Court, and the evidence in the cause. No objection appears to have been made upon the trial, either to the instructions or any portion of the testimony; and from any thing which the Court have been able to discover, the testimony was pertinent, and the instructions proper. The only question presented by the record is, whether upon the evidence a new trial should have been allowed. We are of opinion that the motion was properly denied. We deem it unnecessary to review the evidence. Taken altogether, it is of a character to warrant the inference which the jury has drawn, that a criminal intercourse existed between Roney and the wife of Monaghan. In such cases, a Court will never disturb the verdict of a jury. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.  Wilson, C. J. and Justices Lockwood and Young did not sit in this case.